Not for Publication in West's Federal Reporter

             United States Court of Appeals
                          For the First Circuit

No. 08-1246

                        UNITED STATES OF AMERICA,

                                   Appellee,

                                        v.

                              LARRY STALLINGS,

                           Defendant, Appellant.


             APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF NEW HAMPSHIRE

             [Hon. Paul J. Barbadoro, U.S. District Judge]


                                     Before

                            Lynch, Chief Judge,

                  Farris* and Boudin, Circuit Judges.


     Stephen Feldman with whom Feldman & Feldman was on brief for
appellant.
     Donald Feith, Assistant United States Attorney with whom
Thomas P. Colantuono, United States Attorney, was on brief for
appellee.


                                April 23, 2009




     *
         Of the Ninth Circuit, sitting by designation.
            FARRIS, Circuit Judge.     Larry Stallings alleges that the

district court erred by admitting evidence of his prior wire

conviction because admitting the evidence violated both a New

Hampshire district court local rule and Federal Rules of Evidence

403 and 404(b).         We review applications of Federal Rules of

Evidence 403 and 404(b) and district court local rules for abuse of

discretion.    United States v. Ofray-Campos, 534 F.3d 1, 35 (1st

Cir. 2008); Crowe v. Bouduc, 334 F.3d 124, 134 (1st Cir. 2003);

Crowley v. L.L. Bean, Inc., 361 F.3d 22, 25 (1st Cir. 2003).

            The court admitted Stallings’s prior conviction in the

interest of justice because it found 1) the government did not act

in bad faith; 2) the evidence was highly probative; and 3) there

was   no   unfair   prejudice   to   Stallings    as    a   result   of   the

untimeliness. District courts have “broad latitude in administering

local rules,” Air Line Pilots Ass’n v. Precision Valley Aviation,

26 F.3d 220, 224 (1st Cir. 1994), and they may choose to forgive a

party’s violation of a local rule.          See United States v. Diaz-

Villafone, 874 F.2d 43, 47 (1st Cir. 1989). There was no abuse of

discretion.

            Stallings    is   incorrect    that   the   district     court’s

admission of his prior wire fraud conviction violated Federal Rules

of Evidence 403 and 404(b).      Evidence of his prior conviction was

offered to rebut Stallings’s claim that he was unaware that he was


                                     -2-
engaged in fraud.    His prior conviction thus tended to prove

intent, knowledge, and absence of mistake.    Its admission did not

violate Federal Rule of Evidence 404(b). “Only rarely—and in

extraordinarily compelling circumstances—will [this court] reverse

a district court’s on-the-spot judgment concerning the relative

weighing of probative value and unfair effect.”   United States v.

Whitney, 524 F.3d 134, 141 (1st Cir. 2008).   There was no abuse of

discretion.

AFFIRMED.




                               -3-